Citation Nr: 1444887	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-50 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1993 to July 2000, including service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The case was originally before the Board in March 2012 when it was remanded for further development.  In April 2013, the Board denied the Veteran's claim for entitlement to service connection for shortness of breath.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Board's April 2013 decision, there was no evidence that the Veteran had been diagnosed with any disease or disability that was manifested by shortness of breath, including on April and December 2012 VA examination.  The Veteran appealed the decision, and in a March 2014 Court Memorandum Decision, it was found that the Board erred in relying on an inadequate medical examination that insufficiently described the disability, lacked sufficient detail, and failed to provide a rationale connecting data with conclusions.  After the Board's decision, the Veteran submitted a March 2013 sleep study report that diagnosed very mild obstructive sleep apnea.  In addition, she submitted a June 2013 Respiratory Conditions Disability Benefits Questionnaire diagnosing the Veteran with asthma (a small airway obstructive defect) based on pulmonary function testing.  

VA treatment records include a January 2013 report that noted a December 2012 pulmonary function test revealed a small airway obstructive defect.  In a March 2013 cardiology report, the physician opined that he believed the Veteran's symptoms (i.e., shortness of breath with exertion) were most likely due to small airway disease/exercise-induced asthma.  

In light of the evidence above, the Board finds that the Veteran should be afforded another VA examination to determine the nature, extent, onset and etiology of any disability manifested by shortness of breath.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Also, any outstanding pertinent VA treatment records should either be made accessible electronically or physically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records related to the claimed disability.  

2. After associating any pertinent, outstanding records with the claims file, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of her disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should state whether the Veteran's reported symptoms are attributable to a known clinical diagnosis, or are without conclusive pathophysiology or etiology.  

If the examiner provides specific diagnoses for the Veteran's reported symptoms, the examiner must state whether the Veteran's disability(ies) are related to or had their onset in service, to specifically include acknowledging the lay and medical evidence of record.  

If the examiner finds that the Veteran's reported symptoms are not attributable to a known clinical diagnosis, the examiner should provide an opinion whether such symptomatology is related to or had its onset in service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's symptoms/disability is caused by her service-connected thyroid disorder.  

The examiner must also state whether it is at least as likely as not that that the Veteran's symptoms/disability was aggravated by her service-connected thyroid disorder.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

All opinions should be supported by a rationale.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include recitation of any missing facts necessary to render a non-speculative opinion.  

3. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



